DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a method for inhibiting or reducing light sensitivity of a retina, the method comprising administering to an animal a substance that inhibits or reduces Klhl18, claimed in claims 1 and 22-27 in the reply filed on 11/20/20 is acknowledged. Election was made without traverse of animal in need of inhibition of retinal degeneration and a substance that inhibits/reduces activity of Klhl118. 
Claims 28-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 1 and 22-27 read on the elected Group I and elected species and are under consideration. 

				Examiner comments
Claim 1 is drawn to a method for inhibiting or reducing light sensitivity of a retina, the method comprising administering to an animal a substance that inhibits or reduces Klhl18. Claim 22 is drawn to the method of claim 1, wherein the method is provided to an animal in need of protection of a retina, inhibition of retinal degeneration, reduction in 
The Examiner notes that the instant specification defines “symptom” to include diseases [0078].  The instant specification also defines “a symptom associated with light reception” in [0140-0142]:
The symptom associated with light reception (sometimes called the symptom (B), etc.) may be any symptom affected by light reception, and typically may be symptom that progress or worsen by light reception.
The cause of the occurrence (onset) of the symptom is not limited to a particular one as long as the symptom is affected by light reception, but the symptom is not necessarily caused by light reception. For example, retinal degeneration is worsened or progressed by light reception, but the cause of its occurrence is not necessarily light reception. Therefore the amelioration or prevention of such a symptom not caused by light reception is also included in the present invention.
The symptom (B) may be, for example, a symptom in the retina or a symptom that occurs due to impairment in the retina. The symptom that occurs due to impairment in the retina may be, for example, a symptom that occurs in the brain. The symptoms that occur in the retina may be, for example, a symptom caused by light stimulation or light stress received in daily life, or a symptom caused by exposure to strong light. The symptom that occurs in the brain due to impairment in the retina may be, for example, a symptom caused by hyperesthesia.
MPEP 2111.01 states: An applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing…. Where an explicit definition is provided by the applicant for a term that definition will control interpretation of the term as it is used in the claim. 
In the instant case, the Applicants have defined “symptom” to include diseases and “symptoms associated with light reception” to include any symptoms affected by light reception and typically may be a symptom that progresses or worsen by light reception. Claim 24 recites specific “symptoms associated with light reception”. 
 The instant specification states that specific target of Klhl18 is Unc119 [0092]. The instant specification teaches that substances that inhibit Klhl18 include enzyme inhibitors of Klhl18, part of the protein, proteasome inhibitors, antibody against Klhl18, siRNA, shRNA, DsRNA, microRNA, antisense polynucleotide, gene targeting substance, a substance that inhibits the activity or the complex [0103]. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting or reducing light sensitivity of a retina with MLN4924 (inhibitor of NEDD8 activating enzyme, a protein component of the Klhl18 complex) and the C-terminal fragment of Klhl18 (C-terminal 298 residues) but does not reasonably provide enablement for inhibiting or reducing light sensitivity in a retina with all substances that inhibit or reduce Klhl18. The instant specification is also not enabled for inhibition of retinal degeneration, reduction in aging of retina or amelioration or prevention of a “symptom associated with light reception” to include AMD….. sleep disorders…migraine (the symptoms of claim 24). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
As stated in MPEP 2164.01(a), “there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”
The factors to be considered when determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, were described in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) as:
1. the nature of the invention;
2. the breadth of the claims;
3. the state of the prior art;
4. the relative skill of those in the art;
5. the predictability or unpredictability of the art;
6. the amount of direction or guidance presented [by the inventor];
7. the presence or absence of working examples; and
8. the quantity of experimentation necessary [to make and/or use the invention.


(1) The Nature of the Invention and (2) The Breadth of the claims
Claim 1 is drawn to a method for inhibiting or reducing light sensitivity of a retina, the method comprising administering to an animal a substance that inhibits or reduces Klhl18. Claim 22 is drawn to the method of claim 1, wherein the method is provided to an animal in need of protection of a retina, inhibition of retinal degeneration, reduction in aging of a retina and/or reduction in hyperesthesia. Claim 23 is drawn to the method according to claim 1, wherein the method is provided to an animal in need of an amelioration or prevention of a symptom associated with light reception. Claim 24 is drawn to the method of claim 24, wherein the symptom associated with light reception is at least one selected from AMD…..and light induced damage. 
The claims will be given its broadest reasonable interpretation. The applicable rule for interpreting the claims is that “each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.” See MPEP 2163(II)(1), citing In re Morris, 127 F.3d 1048, 1053-1054; 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  In view of this rule, the instant specification defines “symptom” to include diseases [0078].  The instant specification also defines “a symptom associated with light reception” in [0140-0142]. In the instant case, the Applicants have defined “symptom” to include diseases and “symptoms associated with light reception” to include any symptoms affected by light reception and typically may be a symptom that progresses or worsen by light reception. Claim 24 recites specific “symptoms associated with light reception”. 
It should be noted that the patient population is extremely broad, encompassing any animal with a retina (due to the limitations of claim 22: in need of protection of retina and reduction in aging of retina). Any animal with a retina would technically be in need of protecting the retina and for reducing the aging of the retina. Moreover, due to the instant specification defining “symptoms” to include diseases such as AMD..migraines..psychiatric disorders..” the patient population includes all animals with a healthy or diseased retina. 


(3) The state of the prior art and (5) The predictability or unpredictability of the art
The instant application is enabling for inhibiting or reducing light sensitivity of a retina with MLN4924 (inhibitor of NEDD8 activating enzyme, a protein component of the Klhl18 complex) and the C-terminal fragment of Klhl18 (C-terminal 298 residues), but does not reasonably provide enablement for inhibiting or reducing light sensitivity in a retina with all substances that inhibit or reduce Klhl18. The instant specification is also not enabled for inhibition of retinal degeneration, reduction in aging of retina or amelioration or prevention of a “symptom associated with light reception” to include AMD….. sleep disorders…migraine (the symptoms of claim 24).  
Although it is known that Klhl18 plays a role in photoreceptor development (Kaewkhaw et al.; Stem Cells 2015 (Dec; 33(12) 3504-18; Epub Aug 2015, cited on IDS). The exact function is plays in photoreceptor development has not be clearly elucidated.  
Of particular importance, there was no link found in the prior art between reducing or inhibiting Klhl18 and the treatment or prevention of light sensitivity or symptoms thereof. There was no art found suggestive of inhibiting or reducing Klhl18 or a protein component of Klhl18 for reducing light sensitivity or any component of the Klhl18 complex. 
It is noted that pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Importantly, due to the lack of teachings in the prior art, there is not a clear understanding of the role of Klhl18 and light sensitivity of the retina.
Adding to the unpredictability is that many treatment options may show promise in animal models, but may fail to show therapeutic improvement in clinical trials.  There is no absolute predictability, even in view of the high level of skill in the art.
Thus, there is unpredictability of inhibiting or reducing light sensitivity or the retina with a substance that inhibits or reduces Klhl18.  It would be highly unpredictable and require undue experimentation given the lack of art thereof and the breadth of the claims to determine if all substances that inhibit or reduce Klhl18 (or protein component of Klhl18) would be able to inhibit or reduce light sensitivity or symptoms thereof. 


. 

(4) The relative skill of those in the art

MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).  In the instant case, the skill in the art high with respect to physicians and scientists. The level of skill in the art (physicians and scientists) would be high.

(6) The amount of direction or guidance presented (by the inventor) and (7) The presence or absence of working examples
The applicant provided sufficient guidance or direction regarding the potential for  inhibiting or reducing light sensitivity of a retina with MLN4924 (inhibitor of NEDD8 activating enzyme, a protein component of the Klhl18 complex) and a C-terminal fragment of Klhl18, but does not reasonably provide enablement for inhibiting or reducing light sensitivity in a retina with all substances that inhibit or reduce Klhl18. The instant specification is also not enabled for inhibition of retinal degeneration, reduction in aging of retina or amelioration or prevention of a “symptom associated with light reception” to include AMD….. sleep disorders…migraine (the symptoms of claim 24).   
The instant specification discloses:
1.  Klhl18 is specifically and strongly expressed in the retinal photoreceptor layer (mouse model) (Example 2, p. 53-55).
2. Klhl18 KO mice show an increase in Unc119 in the retina (Example 6, p. 61-63).
3. Klhl18 KO mice show an improved reaction to light damage to photoreceptors (Example 8, p. 65-66
4. The C-terminal protein of the mouse Klhl18 (C-terminal 298 residues of the mouse Klhl18) inhibits degradation of the target protein by Unc119 by the full length Klhl18 protein in HEK293T cells (Example 9, p. 66-70). 
5. Klhl18 interacts with Unc119 protein, and favors its degradation by direct ubiquitination (Example 12, p. 72-74).
6. MLN4924 inhibits degradation of Unc119 by the Klhl18 (Example 14, p. 75-76) and MLN4924 inhibits degeneration of the photoreceptor cells due to light induced damage and maintains photoreceptor cells (Example 19, p. 85-87).
In contrast, the applicant provides little in way of direction or guidance regarding inhibiting or reducing light sensitivity (or symptoms associated thereof) with substances that directly reduce Klhl18. There was no direction or guidance regarding other agents that reduce a protein component of a Klhl18 complex, other than MLN4924 and the C-terminal fragment of Klhl18. There was no disclosure of substances that inhibit or reduce Klhl18 for inhibiting or reducing symptoms associated with reception, protection of the retina, inhibition or retinal degeneration or reduction in the aging of the retina. 
Therefore, the specification and working examples provided by the applicant support inhibiting or reducing light sensitivity of a retina with MLN4924 (inhibitor of NEDD8 activating enzyme, a protein component of the Klhl18 complex).

 (8) The quantity of experimentation necessary (to make and/or use the invention)
Owing to the factors listed above, especially in points 6 and 7, the amount of experimentation needed will be extensive in view of the lack of guidance by the inventor.  MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
The instant breadth of the claim is broader than the disclosure, specifically, the instant claims are directed to a method for inhibiting or reducing light sensitivity of the retina comprising administering to an animal a substance that inhibits or reduces Klhl18, but the specification, prior art or instant disclosure does not provide support for this. 
In conclusion, the instant application is enabled for inhibiting or reducing light sensitivity of a retina with MLN4924 (inhibitor of NEDD8 activating enzyme, a protein component of the Klhl18 complex) and C-terminal fragment (C-terminal 298 residues of Klhl18), but does not reasonably provide enablement for inhibiting or reducing light sensitivity in a retina with all substances that inhibit or reduce Klhl18. The instant specification is also not enabled for inhibition of retinal degeneration, reduction in aging of retina or amelioration or prevention of a “symptom associated with light reception” to include AMD….. sleep disorders…migraine (the symptoms of claim 24).




Claims 1 and 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
				Scope of the claimed genus
Claim 1 is drawn to a method for inhibiting or reducing light sensitivity of a retina, the method comprising administering to an animal a substance that inhibits or reduces Klhl18. Claim 22 is drawn to the method of claim 1, wherein the method is provided to an animal in need of protection of a retina, inhibition of retinal degeneration, reduction in aging of a retina and/or reduction in hyperesthesia. Claim 23 is drawn to the method according to claim 1, wherein the method is provided to an animal in need of an amelioration or prevention of a symptom associated with light reception. Claim 24 is drawn to the method of claim 24, wherein the symptom associated with light reception is at least one selected from AMD…..and light induced damage. Claim 25 is drawn to the sequence of the Klhl18 protein. Claim 26 is drawn to the method of claim 1, wherein the substance that inhibits or reduces Klhl18 is a substance that inhibits or reduces the expression and/or activity of Klhl18, or a substance that inhibits the activity of a protein component of a Klhl18 complex. 
The USPTO provides claim terms with broadest reasonable interpretation in light of the specification. The sequence of Klhl18 is SEQ ID NO: 3 (mouse) and SEQ ID NO: 12 (human). The instant specification states that specific target of Klhl18 is Unc119 [0092]. The instant specification teaches that substances that inhibit Klhl18 include enzyme inhibitors of Klhl18, part of the protein, proteasome inhibitors, antibody against Klhl18, siRNA, shRNA, DsRNA, microRNA, antisense polynucleotide, gene targeting substance, a substance that inhibits the activity or the complex [0103]. 


Assessment of whether species are support in the original specification 
Two embodiment of the invention of were reduced to practice at the time of filing. Applicants disclosed:
1. The C-terminal protein of the mouse Klhl18 (C-terminal 298 residues of the mouse Klhl18) inhibits degradation of the target protein by Unc119 by the full length Klhl18 protein in HEK293T cells (Example 9, p. 66-70). 
2. MLN4924 (inhibitor of NEDD8 activating enzyme, a protein component of the Klhl18 complex), inhibits degradation of Unc119 by the Klhl18 (Example 14, p. 75-76) and MLN4924 inhibits degeneration of the photoreceptor cells due to light induced damage and maintains photoreceptor cells (Example 19, p. 85-87).
In addition, the complete structure of the following species was disclosed: SEQ ID Nos 3 and 12 are the mouse and human full length Klhl18. 
There was no disclosure of other substances that inhibit or reduce Klhl18 or inhibit the activity of a protein component of the Klhl18 complex. 
In summary, for these reasons, the skilled artisan would reasonably conclude that the inventor(s), at the time the application was filed, had possession of the C-terminal fragment of Klhl18 and MLN4924 at the time the invention was filed. 

Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
In the instant case, the disclosure of MNL4924 and the C-terminal fragment of KLHL18 are not representative of the genus. The disclosure is not representative of the entire genus encompassed by inhibitors of Klhl18 because the genus is quite large. 
The instant specification states that specific target of Klhl18 is Unc119 [0092]. The instant specification teaches that substances that inhibit Klhl18 include enzyme inhibitors of Klhl18, part of the protein, proteasome inhibitors, antibody against Klhl18, siRNA, shRNA, DsRNA, microRNA, antisense polynucleotide, gene targeting substance, a substance that inhibits the activity or the complex [0103]. 
The disclosure of two embodiments is not representative of the genus above. There was no disclosure of shRNAs or antibodies or any other agents that have the claimed activity. 



Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. To meet this requirement in the instant case, the specification must describe the structural, physical and/or chemical properties of a substance that inhibits Klhl18 and reduces/inhibits light sensitivity. 
The data do not suggest the physical basis for the claimed activity. Although it is known that Klhl18 plays a role in photoreceptor development (Kaewkhaw et al.; Stem Cells 2015 (Dec; 33(12) 3504-18; Epub Aug 2015, cited on IDS). The exact function is plays in photoreceptor development has not be clearly elucidated.  Of particular importance, there was no link found in the prior art between reducing or inhibiting Klhl18 and the treatment or prevention of light sensitivity or symptoms thereof. There was no art found suggestive of inhibiting or reducing Klhl18 or a protein component of Klhl18 for reducing light sensitivity or any component of the Klhl18 complex. 
The specification fails to provide description in the structure of the inhibitor to make. For all of the reasons presented above, one of ordinary skill in the art would not know which of the “substances that inhibit Klhl18” that meet the structural requirements of the claims would also be able to specifically inhibit/reduce light sensitivity of the retina.  This is an issue of written description. The specification does not make clear which substances are in the genus and which are not because it does not describe the physical basis for the claimed activity. In other words, the specification does not describe which substances to make.
It is noted that pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Importantly, due to the lack of teachings in the prior art, there is not a clear understanding of the role of Klhl18 and light sensitivity of the retina.

In conclusion, for the reasons presented above, the skilled artisan would reasonably conclude that the inventors, at the time the application was filed had full possession of the C-terminal fragment of Klhl18 (C-terminal 298 residues) and MLN4924 of the neuropeptide analogs, SEQ ID NO: 5-19. Therefore, only the C-terminal fragment of Klhl18 (C-terminal 298 residues) and MLN4924 satisfy the written description requirements of 35 U.S.C. 112, first paragraph. 

				Closest Art
The closest art is Cepko et al. (WO1010/019786, cited on IDS). Cepko et al. is drawn to inhibiting retinal cell death by alteration of HDACS and HIFs (Abstract). However, Cepko et al. is silent regarding the therapeutic target of Klhl18, specifically its inhibition. 

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARA L MARTINEZ/Examiner, Art Unit 1654